ORDER
PER CURIAM
Upon consideration of the appellants’ petition for panel rehearing, filed on March 28, 2003, and the appellees’ response thereto, it is
ORDERED that the petition be denied. Our panel disposition of this case remains unchanged after the United States Supreme Court’s opinion in Overton v. Bazzetta, 539 U.S. 126, 123 S.Ct. 2162, 156 L.Ed.2d 162 (2003). To the extent that Overton may affect our determination that we “need not invoke the four factor analysis the United States Supreme Court established in Turner v. Safley, 482 U.S. 78, 89, 107 S.Ct. 2254, 2261-62, 96 L.Ed.2d 64 (1987),” Kimberlin v. United States Dep’t of Justice, 318 F.3d 228, 232 (D.C.Cir.2003), our alternative disposition, that the prison regulations banning electric and *1166electronic musical instruments satisfy Saf-ley’s test, remains intact, see id. at 233-84.